Citation Nr: 0319559	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  95-04 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to April 
1973.

This matter is before the Board of Veterans' Appeals on an 
appeal from a May 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran appealed, and in April 1998, the Board remanded the 
claim for additional development.  


REMAND

The Board has recently received medical evidence, 
specifically, the Board received a VA examination report, 
dated in March 2003.  This evidence was received subsequent 
to the issuance of the most recent supplemental statement of 
the case (SSOC), which was issued in May 2002.  This evidence 
has not been reviewed by the originating agency, nor is a 
waiver of originating agency review of record.  Given the 
foregoing, and as it appears that the recently received 
evidence is pertinent to the issue in appellate status, the 
Board is required to take action pursuant to 38 C.F.R. 
§ 19.31(b) to ensure preliminary consideration by the 
originating agency.  

Therefore, this case is REMANDED for the following action:

The RO should review the record, to 
include the evidence received by the 
Board in 2003 without a waiver of 
originating agency review, and determine 
whether entitlement to service connection 
for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, 
is in order.  If the decision remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case.  
After affording a reasonable opportunity 
to respond, the case should be returned 
to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




